Dixok, C. J.
The market price, or accustomed charge for the article sold, where it has an established and uniform value *580in tbe market, like the tubing in controversy in this case, together with the usual charge for putting it down, which was also proved, constitutes the true measure of damages in actions of this nature. The cost of the material out of which the article is made, as of the timber from which the tubing was manufactured, with the expense of manufacture, or, in other words, the profits arising to the vendor from the manufacture and sale, are matters quite foreign to the issue, where the manufactured article itself has such fixed and uniform market price or value. The purchaser must be presumed to, have been familiar with such usual price or value, and to have bought with reference to it, and therefore willing to pay it. At all events, it would be most unjust to the seller under such circumstances, there being no stipulation as to price, to require him to take less than he could have obtained elsewhere or from other purchasers. Tested by these rules, it is very evident that all the questions put by the defendant to the witnesses in the justice’s court, and which were overruled by the justice, were improper, as tending to the introduction of irrelevant and inadmissible testimony,, and therefore that they were properly overruled, and the proposed testimony correctly excluded. As these were all the alleged errors presented by the record, or complained of by the defendant, it follows that the judgment of the justice should have been affirmed, not reversed, by the circuit court.
By the Court. — The judgment of the circuit court is reversed, and that of the justice of the peace affirmed.